Exhibit 10.41

FIRST AMENDMENT TO THE CONSULTING AGREEMENT

This First Amendment to the Consulting Agreement (this “Amendment”) between
Stephen H. Hochschuler, M.D. (the “Consultant”), having an address set forth on
the signature page hereof, Alphatec Spine Inc., (“Spine”), a California
corporation having a principal place of business at 5818 El Camino Real,
Carlsbad, CA 92008, and Alphatec Holdings, Inc. (“Holdings”), a Delaware
corporation having a principal place of business at 5818 El Camino Real,
Carlsbad, CA 92008 (collectively, Spine and Holdings shall be referred to as the
“Company”), is made effective as of October 1, 2011 (the “Amendment Effective
Date”).

RECITALS

Reference is made to that certain Consulting Agreement dated October 13, 2006,
between the parties to this Amendment (the “Agreement”).

The Parties desire to amend the Agreement as set forth herein.

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:

1. AMENDMENT AND RESTATEMENT OF SECTION 1. Section 1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“1. Service on the Board of Directors. The Consultant agrees to serve or
continue to serve as a member of the board of directors (a “Board”) of Holdings
for so long as the Consultant is duly elected or appointed, or until the
Consultant resigns in writing, whichever is first. While the Consultant remains
on the Board, the Consultant will perform the usual and customary duties of a
member of the Board, which will include attendance at Board meetings and
reasonable preparation for such meetings. While the Consultant remains on the
Board, the Consultant shall be paid $2,000 for in-person attendance at a Board
meeting, and $1,000 for attendance at a Board meeting via teleconference.”

2. AMENDMENT AND RESTATEMENT OF PORTIONS OF SECTIONS 3, 4, 5 and 7. Sections 3,
4(a), (b), (d) and (e), 5 and 7 of the Agreement are hereby amended and restated
in their entirety to read as follows:

“3. Performance of Services. The Consultant shall devote up to two full days (a
“full day” shall mean a minimum of eight business hours, excluding all travel
time as reasonably requested by the Company, over the course of every Period
(defined below) during the Term (defined below) and shall use reasonable efforts
to provide those Services as may be reasonably be requested from time to time by
the Company during such Period. Services shall be performed at the Company’s
principal place of business or at some other location agreed upon by the Company
and the Consultant. The Consultant agrees to devote its reasonable best efforts
to the performance of the Services. The Company shall have the right to
publicize the Consultant’s affiliation with the Company. For purposes hereof the
term “Period” means each calendar month commencing on the Amendment Effective
Date.



--------------------------------------------------------------------------------

4. Compensation.

(a) Consideration. In consideration of the agreements of Consultant set forth
herein (other than the compensation and activities related to serving on the
Board, which are not governed by this Section 4), beginning on the Period that
begins on the Amendment Effective Date, the Company shall pay to the Consultant
$10,000 for each Period in which Services are performed. After the conclusion of
each Period the Consultant shall send Spine an invoice setting forth a brief
description of the Services provided during that Period. Following receipt of an
invoice delivered in accordance with this Section 4(a), the Company shall pay to
the Consultant the amount due to be paid to the Consultant hereunder for that
Period. In addition, promptly following the Amendment Effective Date, Holdings
shall grant to the Consultant options to purchase 25,000 shares of the common
stock of Holdings (the “New Options”), which New Options shall have an exercise
price equal to the closing price of Holdings’ common stock on the trading day of
issuance. Upon the termination of this Agreement or upon the non-renewal of this
Agreement, all outstanding New Options that have not vested shall be forfeited.
The New Options shall vest annually over a three-year period beginning on the
first anniversary of the date of issuance, and shall vest immediately upon a
Change in Control (as defined in the Plan referenced below). The New Options
shall be subject, in all respects, to (i) the Alphatec Holdings, Inc. 2005
Employee, Director and Consultant Stock Plan (the “Plan”), and (ii) a
Nonqualified Stock Option Agreement to be entered into by Holdings and the
Consultant.

(b) Reimbursement of Expenses. The Company will promptly reimburse Consultant
for all reasonable travel and other expenses incurred by Consultant in rendering
the Services, provided that such expenses are consistent with the Company’s
Travel and Expense Policy, and are confirmed by appropriate written expense
statements and other supporting documentation.

(d) Performance Objectives. The Consultant shall use reasonable best efforts
towards the attainment of performance objectives jointly established by the
Company’s President and CEO and the Consultant, each agreeing hereby to act
reasonably in setting those objectives.

(e) Acknowledgement of Consultant. Consultant understands and acknowledges that
the payments Consultant will receive pursuant to Section 4 of this Agreement are
intended solely to compensate Consultant for the Services. Such payments shall
in no way influence Consultant’s clinical or professional judgment in providing
Services hereunder or otherwise.

5. Term. The term of this Agreement shall commence on the Amendment Effective
Date and shall continue until the date that is the earlier of (i) the date that
this Agreement is terminated pursuant to Section 5; (ii) or the anniversary of
the Amendment Effective Date. This Agreement shall only renew upon the written
agreement of the parties. The period between the Amendment Effective Date and
the date of termination or expiration of this Agreement is referred to as the
“Term”.

7. Non-competition. During the Term and during the six-month period following
the end of the Term, the Consultant shall not serve as an employee, officer,
member of the board of directors or other governing board of a publicly traded
entity that directly or indirectly manufactures, distributes or sells products
used in the human body to treat spinal disorders. In addition, Consultant may
not, without prior written notice to the Company, alone or as a partner,
officer, director, consultant, employee, stockholder or otherwise, engage in any
commercial



--------------------------------------------------------------------------------

employment, consulting or business activity, occupation or other activity that
is or is intended to be competitive with the business of the Company in the
Field of Interest (each a “Competitive Activity”); provided, however, that
(i) the holding by the Consultant of any investment in any security shall not be
deemed to be a violation of this Section 7 if such investment does not
constitute over five percent (5%) of the outstanding issue of such security; and
(ii) the expenditure of reasonable amounts of time as (a) a member of a third
party company’s advisory board, or (b) as a consultant to a third party company
shall not be deemed a breach of this Section 7 if such actions are disclosed to
the Company, and such actions do not interfere with the provision of Services
under this Agreement. Upon receiving notice that Consultant intends to engage in
any such Competitive Activity, Consultant shall comply with such safeguards as
may be reasonably requested by the Company.”

3. MISCELLANEOUS. In the event of any conflict between the provisions of this
Amendment and the Agreement, the provisions of this Amendment shall prevail.
Other than as set forth in this Amendment, the remainder of the Agreement shall
remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed Agreement as of the
Effective Date.

 

ALPHATEC SPINE INC. By:  

/s/ Dirk Kuyper

Dirk Kuyper President and CEO ALPHATEC HOLDINGS, INC. By:  

/s/ Dirk Kuyper

Dirk Kuyper President and CEO

/s/ Stephen h. Hochschuler, M.D.

Stephen H. Hochschuler, M.D. Address for Notice Purposes:

 

 

 